DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18:  It is unclear if the device is supposed to have a first and second fin as well as first and second protrusions.

Claim 18 recites the limitation "the first and second protrusions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutschmidt (US PGPub No 2003/0168819).

Referring to claim 1:  Gutschmidt teaches a body (item 1) including in cross-section a base wall (right side of fig 1 bordering 5), a first side wall (surface intersecting item 4), a second side wall (surface intersecting item 4), and a top wall (surface bordering item 1); a first anchor member (protrusion at corner of item 5, top and bottom protrusions) 

Referring to claim 2:  Gutschmidt teaches all the limitations of claim 1 as noted above.  Additionally, Gutschmidt teaches at least one bore extending longitudinally in the body (items 2 and 3).

Referring to claim 3:  Gutschmidt teaches all the limitations of claim 2 as noted above.  Additionally, Gutschmidt teaches a plurality of spaced bores extend longitudinally in the gasket body and wherein the plurality of bores extend in a common direction (figure 1 would have items 2 and 3 extending into the page).

Referring to claim 4:  Gutschmidt teaches all the limitations of claim 3 as noted above.  Additionally, Gutschmidt teaches a cross-sectional shape of the plurality of spaced bores is one of a triangular shape, a semi-circular shape, a bell shape and a U-shape (item 3 is bell shaped).

Referring to claim 7:  Gutschmidt teaches all the limitations of claim 1 as noted above.  Additionally, Gutschmidt teaches a first lip extending away from the first side wall and a second lip extending away from the second side wall, wherein the first and second lips are spaced away from the first and second anchor members (protrusions adjacent items 3).

Referring to claim 8:  Gutschmidt teaches all the limitations of claim 1 as noted above.  Additionally, Gutschmidt teaches a first fin extending away from the first side wall and a second fin extending away from the second side wall, and wherein the first and second fin are spaced from the first and second anchor members (protrusion extending from section 1 into item 8).

Referring to claim 9:  Gutschmidt teaches all the limitations of claim 1 as noted above.  Additionally, Gutschmidt teaches the first and second anchor members are of the same size (figure 1).

Referring to claim 10:  Gutschmidt teaches a gasket body (item 1) formed from a resilient material (abstract), the body including in cross- section a base wall (bottom of item 5), a first side wall (surface intersecting item 4), a second side wall (surface intersecting item 4), and a top wall (surface adjacent item 1 on left side of figure 1); a first anchor member protruding from the first side wall of the gasket body and located adjacent the base wall (protrusion at corner of item 5, top and bottom protrusions); a 

Referring to claim 11:  Gutschmidt teaches all the limitations of claim 10 as noted above.  Additionally, Gutschmidt teaches at least one bore which extends in the gasket body in a direction parallel to a longitudinal axis of the gasket body (items 2 and 3).

Referring to claim 15:  Gutschmidt teaches a gasket body (item 1) formed of a resilient material (abstract), the gasket body having a longitudinal axis and including in cross-section a base wall (wall adjacent item 5), a first side wall (surface intersecting item 4), a second side wall (surface intersecting item 4), and a top wall (wall adjacent item 1); a 

Referring to claim 16:  Gutschmidt teaches all the limitations of claim 15 as noted above.  Additionally, Gutschmidt teaches at least one bore which extends in the gasket body in a direction parallel to a longitudinal axis of the gasket body (items 2 and 3).

Referring to claim 20:  Gutschmidt teaches all the structural limitations of the claim as noted above.  Additionally, it would have been obvious to one of ordinary skill in the art to recognize that Gutschmidt also teaches the steps of providing, forming and casting as shown in the figures and described.
 
Claims 5, 6, 12, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutschmidt in view of Grabe (US Patent No 6,612,585).

Referring to claims 5, 12, and 17:  Gutschmidt teaches all the limitations of claims 3, 10, and 15 as noted above.  Gutschmidt does not teach a durometer of the first and second anchor members is different than a durometer of the body.  However, Grabe teaches a durometer of the first and second anchor members is different than a durometer of the body (col 5, lines 4-26).
It would have been obvious to one of ordinary skill in the art to create the device taught by Gutschmidt with a different durometer as taught by Grabe in order to optimize durability and flexibility of the seal to perform over a lifetime.

Referring to claims 6 and 14: Gutschmidt teaches all the limitations of claims 1 and 10 as noted above. Gutschmidt does not teach the gasket body comprises ethylene propylene diene monomer (EPDM), Neoprene or a similar rubber material.  However, Grabe teaches the gaskel body comprises ethylene propylene diene monomer (EPDM), Neoprene or a similar rubber material (col 5, lines 6-10}.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Gutschmidt with the material taught by Grabe because it is well known that these materials provide flexibility and durability for creating sealing members.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
The terminal disclaimer filed on March 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,954,668 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635